RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 19a0280p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 DAIMEON MOSLEY,                                          ┐
                                   Plaintiff-Appellant,   │
                                                          │
                                                          >      No. 19-1106
        v.                                                │
                                                          │
                                                          │
 KOHL’S DEPARTMENT STORES, INC.,                          │
                              Defendant-Appellee.         │
                                                          ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                       No. 2:18-cv-11642—Avern Cohn, District Judge.

                             Decided and Filed: November 8, 2019

                Before: MOORE, McKEAGUE, and GRIFFIN, Circuit Judges.

                                      _________________

                                          COUNSEL

ON BRIEF: George T. Blackmore, BLACKMORE LAW PLC, Southfield, Michigan, for
Appellant. Bonnie Keane DelGobbo, BAKER & HOSTETLER LLP, Chicago, Illinois, for
Appellee.

    MOORE, J., delivered the opinion of the court in which GRIFFIN, J., joined.
McKEAGUE, J. (pp. 11–19), delivered a separate dissenting opinion.
                                      _________________

                                           OPINION
                                      _________________

       KAREN NELSON MOORE, Circuit Judge. Daimeon Mosley appeals the dismissal of
his suit against Kohl’s Department Stores, Inc. (“Kohl’s”) alleging its restrooms at two Michigan
locations are inaccessible for persons who use wheelchairs. He brought this action under Title
 No. 19-1106                          Mosley v. Kohl’s Dep’t Stores, Inc.                                        Page 2


III of the Americans with Disabilities Act (“Title III”) requesting declaratory and injunctive
relief requiring Kohl’s to bring its facilities into compliance.                     42 U.S.C. §§ 12181 et seq.
(“ADA”); 28 C.F.R. Part 36. Kohl’s moved to dismiss on the grounds that Mosley lacked
standing for prospective injunctive relief because he lives in Arizona, has visited the Michigan
stores only once, and has not sufficiently alleged a plan to return to the stores or to use their
restrooms. The district court agreed and dismissed the case for lack of jurisdiction. Mosley
argues on appeal that the district court applied too stringent standards at the pleadings stage, and
that requiring him to return to the noncompliant facilities at each store would impermissibly
compel him to make a futile gesture. For the reasons that follow, we REVERSE the district
court’s judgment of dismissal and REMAND for further proceedings.

                                                I. BACKGROUND

         Mosley requests declaratory and injunctive relief to require Kohl’s to make its men’s
restroom facilities accessible and ADA-compliant.1 In April 2018, Mosley visited the Kohl’s
stores in Northville and Novi, Michigan and encountered architectural barriers to access in each
of their restrooms, such as inaccessible doors; improperly spaced grab bars; and sinks, mirrors,
and toilet-paper dispensers that are too high. R. 7 (Am. Compl. at 4–9, ¶ 21) (Page ID #44–49).
He then brought this lawsuit under Title III of the ADA governing public accommodations,2
claiming that Kohl’s denied him “full and equal access and enjoyment of the services, goods and
amenities due to barriers present at each Facility and a failure . . . to make reasonable
accommodations.” R. 7 (Am. Compl. at 3, ¶ 11) (Page ID #43); see also 42 U.S.C. §§ 12182(a);
12182(b)(2)(A); 12183(a). According to the district court, Mosley has filed similar lawsuits




         1According    to his amended complaint, Mosley “is an individual with numerous disabilities, but in no way
limited to, permanent paralysis, degenerative discs and scoliosis caused by his being infected with the West Nile
Virus in 2003. These conditions cause plaintiff to suffer from sudden onsets of severe pain, experience seizures and
require plaintiff to use a mobility device, all of which substantially limits plaintiff’s major life activities.” R. 7 (Am.
Compl. at 2, ¶ 7) (Page ID #42).
         2Mosley    alleges “Kohl’s is a place of public accommodation covered by Title III of the ADA because it is
operated by a private entity, its operations affect commerce, and it is a sales establishment.” R. 7 (Am. Compl. at 4,
¶ 18) (Page ID #44) (citing 42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104). Kohl’s locations therefore
qualify as “facilities” governed by Title III. R. 7 (Am. Compl. at 2, ¶ 5) (Page ID #42) (citing 28 C.F.R. § 36.104).
 No. 19-1106                  Mosley v. Kohl’s Dep’t Stores, Inc.                          Page 3


throughout the country. Mosley v. Kohl’s Dep’t Stores, Inc., No. 18-11642, 2019 WL 95448, at
*1 (E.D. Mich. 2019).

       A resident of Arizona, Mosley “has family and friends that reside in the Detroit area
whom he tries to visit at least annually in the summers.” R. 7 (Am. Compl. at 3, ¶ 9) (Page ID
#43). At the time of filing his amended complaint, Mosley, a career musician, had scheduled
upcoming visits to “Flint, Detroit, and other areas in southeast Michigan” in September and
October 2018 to perform and attend shows at Chene Park, the “BooPac Tour,” and the “Grind it
Out Tour,” among others. R. 7 (Am. Compl. at 2–3, ¶¶ 8, 12) (Page ID #42–43). He was also
planning to visit his family in Detroit on November 11, 2018. R. 7 (Am. Compl. at 3, ¶ 13)
(Page ID #43). He stated that he would return to the two stores if they were modified to be
ADA-compliant. Id.

       Kohl’s filed a motion to dismiss for lack of subject matter jurisdiction, arguing that
Mosley lacks standing because he cannot demonstrate a plausible intent to return to the
Northville and Novi stores or to use their restrooms. R. 11 (Mot. to Dismiss) (Page ID #74).
The district court dismissed the suit for lack of standing, finding that Mosley failed to
demonstrate a real and immediate threat of future injury because he lives far away, has visited
the Northville and Novi stores only once, and did not provide “a definitive plan to return” to the
stores. Mosley, 2019 WL 95448, at *3.

       Mosley filed a timely appeal. We have jurisdiction to review the final judgment of the
district court pursuant to 28 U.S.C. § 1291.

                                       II. DISCUSSION

       Mosley appeals the district court’s dismissal of his Title III suit for lack of standing.
We review the district court’s dismissal for lack of standing de novo. See Gaylor v. Hamilton
Crossing CMBS, 582 F. App’x 576, 579 (6th Cir. 2014). Where there is a facial attack on the
pleadings for lack of standing, as there is here, “we must accept the allegations set forth in the
complaint as true, drawing all inferences in favor of the plaintiff.” See id.; Gentek Bldg. Prods.,
Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007) (“When reviewing a facial
attack, a district court takes the allegations in the complaint as true.”). Additionally, “‘general
 No. 19-1106                      Mosley v. Kohl’s Dep’t Stores, Inc.                                  Page 4


factual allegations of injury resulting from the defendant’s conduct may suffice’ because in
considering a motion to dismiss, ‘we presume that general allegations embrace those specific
facts that are necessary to support the claim.’” Gaylor, 582 F. App’x at 579 (quoting Lujan v.
Defenders of Wildlife, 504 U.S. 555, 561 (1992)).

        To satisfy Article III standing, the plaintiff must demonstrate that (1) he or she “suffered
an ‘injury in fact’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or
hypothetical’”; (2) the injury is “‘fairly traceable to the challenged action of the defendant’”; and
(3) it is likely “‘that the injury will be redressed by a favorable decision.’” Id. (quoting Lujan,
504 U.S. at 560–61). The injury inquiry is thus twofold where a plaintiff requests injunctive
relief, as it requires plaintiff to show both “past injury and a real and immediate threat of future
injury.” Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1329 (11th Cir. 2013); see also
Gaylor, 582 F. App’x at 579 (citing City of Los Angeles v. Lyons, 461 U.S. 95, 102–03 (1983))
(“The ‘threat’ of a prospective injury must be real and immediate and not premised upon the
existence of past injuries alone.”). In this case, the district court held that Mosley lacked
standing because he could not prove a real and immediate threat of future injury. Mosley,
2019 WL 95448, at *3. Whether Mosley has established injury-in-fact for prospective injunctive
relief is the only issue we must decide.3

        First, we determine whether Mosley alleges an injury that is concrete and particularized.
An injury is “particularized” if it “affect[s] the plaintiff in a personal and individual way.”
Lujan, 504 U.S. at 560 n.1; Gaylor, 582 F. App’x at 579. In Gaylor, we found that the alleged
Title III injury was concrete and particularized where the plaintiff “alleged that he personally
observed and encountered an architectural barrier to access in [the defendant’s] parking lot in the
form of excessive slopes, causing him to experience serious difficulty and depriving him of equal
access when parking his vehicle and navigating the property.” 582 F. App’x at 579–80. We
additionally found, based on this allegation, that it was reasonable to infer at this stage that “the
barriers to accessibility Gaylor encountered would interfere with a mobility-impaired
individual’s full and equal enjoyment of TRU’s property.” Id. at 580. Here, Mosley, who is

          3Because Kohl’s has not removed the architectural barriers, Kohl’s does not dispute that Mosley will be
injured if he returns to the stores. Additionally, Kohl’s does not contest causation or redressability.
 No. 19-1106                   Mosley v. Kohl’s Dep’t Stores, Inc.                          Page 5


required to use a wheelchair, has alleged that he “personally encountered architectural barriers”
in the men’s restroom at the Northville and Novi locations. R. 7 (Am. Compl. at 4–9, ¶ 21)
(Page ID #44–49). He details, among other things, that the sinks, mirrors, and toilet paper
dispensers were too high to be in compliance with ADA regulations. Id. Kohl’s therefore denied
him “full and equal enjoyment” of the restrooms “due to the barriers and violations” at each
facility. R. 7 (Am. Compl. at 9, ¶¶ 23–24) (Page ID #49). Taking his allegations as true, as we
must at this stage, we find that Mosley has sufficiently alleged a concrete and particularized past
injury.

          We next decide whether Mosley has sufficiently alleged a real and immediate threat of
future injury. We hold that he has. Because Mosley states that he would return to the stores if
the restrooms were modified, R. 7 (Am. Compl. at 3, ¶ 13) (Page ID #43), the question here is
whether it is plausible that Mosley would return to the Northville and Novi Kohl’s stores if not
for their alleged noncompliance.

          We addressed for the first time in Gaylor the pleading requirements to demonstrate the
requisite threat of future injury for a Title III claim for prospective injunctive relief. 582 F.
App’x at 580. In devising the test for plausibly pleading a Title III claim, we looked to the
decisions of other circuits that had considered the issue and adopted their analysis. See id.
(collecting cases). We accordingly stated that a plaintiff “demonstrates the requisite threat of
future injury where he establishes (1) a plausible intent to return to the noncompliant
accommodation or (2) that he would return, but is deterred from visiting the noncompliant
accommodation because of the alleged accessibility barriers.” Id. (citing Kreisler v. Second Ave.
Diner Corp., 731 F.3d 184, 188 (2d Cir. 2013); Scherr v. Marriott Int’l, Inc., 703 F.3d 1069,
1074 (7th Cir. 2013); Daniels v. Arcade, L.P., 477 F. App’x 125, 130 (4th Cir. 2012); Camarillo
v. Carrols Corp., 518 F.3d 153, 157–58 (2d Cir. 2008); D’Lil v. Best Western Encina Lodge
& Suites, 538 F.3d 1031, 1037 (9th Cir. 2008); Tandy v. City of Wichita, 380 F.3d 1277, 1284
(10th Cir. 2004); Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000)). Applying this test,
we found that Gaylor, a resident of Georgia, sufficiently alleged a plausible intent to return to the
defendant’s shopping center and the TRU store in Chattanooga, Tennessee in light of:
 No. 19-1106                   Mosley v. Kohl’s Dep’t Stores, Inc.                           Page 6


       (1) his alleged history of visiting the Chattanooga, Tennessee area;
       (2) his allegations that he has visited and attempted to patronize TRU’s store
           ‘numerous times,’ . . . ;
       (3) his allegations of past injury in TRU’s parking lot;
       (4) his allegations setting forth reasons why he makes regular trips to
           Chattanooga, Tennessee, and why he particularly enjoys visiting the
           shopping center in which TRU is located; and
       (5) his alleged plan to return to the property at the end of the month in
           connection with a trip to visit his sister-in-law.

Gaylor, 582 F. App’x at 580–81.         Accepting Gaylor’s allegations as true for purposes of
pleading, we found that he sufficiently alleged a real and immediate threat of future injury. Id. at
581.

       In this case, the district court found that Mosley lacked standing because, unlike Gaylor,
“Mosley has not shown that he (1) frequently visits Northville or Novi, (2) has visited these store
locations numerous times, (3) has reasons for making regular trips to Kohls’ [sic] Novi or
Northville locations, or (4) has a credible plan to return to either property.” Mosley, 2019 WL
95448, at *3. In the first place, the district court held Mosley to a higher burden of proof than is
required at the pleadings stage by demanding a “credible,” rather than a “plausible,” plan to
return to the stores. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). At the motion to dismiss
stage, the court was required to accept all of Mosley’s allegations as true and to make reasonable
inferences based upon them. Gaylor, 582 F. App’x at 579–80. The proper question then is
whether Mosley’s allegations, taken as true, establish a plausible intent to return to the Northville
and Novi stores.

       The decisions of other circuits are again helpful in our analysis. At the outset, even
assuming that Mosley is an “ADA tester,” his status as such does not deprive him of standing.
See Mosley, 2019 WL 95448, at *1; Houston, 733 F.3d at 1332. As the Eleventh Circuit stated
in Houston, Title III guarantees the right to be free from “disability discrimination in the
enjoyment of the facility, regardless of [the plaintiff’s] motive for visiting the facility.” 733 F.3d
at 1332. Injury will lie where the plaintiff “allegedly encountered architectural barriers at the
[accommodation]—notwithstanding that he did so while testing for ADA compliance.” Id.
 No. 19-1106                   Mosley v. Kohl’s Dep’t Stores, Inc.                          Page 7


Congress did not intend for ADA tester plaintiffs to be deprived of standing in actions alleging
the presence of architectural barriers. If it had, it would have limited the statute’s protections to
“clients or customers,” as it did in other provisions of Title III, or it would have imposed a “bona
fide” usage requirement, like that of the “bona fide” offer requirement for housing discrimination
suits. See id. at 1332–34 (citing 42 U.S.C. § 3604(a); 42 U.S.C. § 12182(b)(1)(A)(iv)). Courts
may not find that a plaintiff’s status as an ADA tester undermines the plausibility of future
injury. See Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447, 457 (4th Cir. 2017). Therefore,
Mosley’s status as an ADA tester does not deprive him of standing here. Separately, we will not
consider his ADA tester status in evaluating the plausibility of his intent to return to the stores
because he has not alleged that he will visit the Kohl’s stores as an ADA tester.

       Turning to the merits, when a plaintiff in a Title III action does not live near the
accommodation at issue, other circuits consider whether the plaintiff has demonstrated “an intent
to return to the geographic area where the accommodation is located and a desire to visit the
accommodation if it were made accessible.” D’Lil, 538 F.3d at 1037; see also Scherr, 703 F.3d
at 1074–75; Nanni, 878 F.3d at 456–57. For example, in D’Lil, the Ninth Circuit found that the
plaintiff established an intent to return to the area near the Best Western hotel where she was
injured. 538 F.3d at 1037. The plaintiff had been regularly visiting the area near the hotel for
years for both business and pleasure, and was planning three upcoming trips to the area, during
which she would have preferred to stay at the Best Western hotel. Id. at 1037–38. The court
also found that her expressed preference for the Best Western based on amenities, price, and
other factors supported her intent to return to the hotel. Id. at 1038.

       The Seventh Circuit similarly considered in Scherr whether the plaintiff had established a
plausible intent to return to the Marriott hotel where she was injured. 703 F.3d at 1074–75. The
court found that she had. Id. at 1075. The plaintiff had relatives living in the area near the hotel
and frequently traveled to see them both before and after her visit to the hotel. Id. at 1072, 1074.
Additionally, her cousin was going to be married in the city in May, and the plaintiff was
planning to attend the wedding and would have liked to stay at the Marriott hotel because it is
nearby. Id. at 1074. Thus, “[g]iven Scherr’s past travel history and her affirmative desire to stay
 No. 19-1106                   Mosley v. Kohl’s Dep’t Stores, Inc.                         Page 8


at the hotel but for the alleged violations, on these facts, Scherr ha[d] standing to sue.” Id. at
1074–75.

         Once a plaintiff has established more than a “some day” intent to return to the geographic
area and an interest in the accommodation, we can infer an intent to return to the
accommodation. See D’Lil, 538 F.3d at 1037; Scherr, 703 F.3d at 1074–75; Nanni, 878 F.3d at
456–57. This is evident in Gaylor, where we noted both that the plaintiff desired to return to the
shopping center and that he frequently traveled to that geographic area. 582 F. App’x at 580–81.
In Gaylor, we also noted the frequency of the plaintiff’s past visits, the reasons why he enjoys
shopping at the center, and his specific plans to return to the shopping center. Id. But we did not
hold in that case that every plaintiff must satisfy each of the factors that weighed in Gaylor’s
favor.    Instead, we described the test as a question of plausible intent to return to the
accommodation based on all the allegations and any inferences that follow. Id. at 580.

         Moreover, requiring plaintiffs to provide a definitive plan for returning to the
accommodation itself would frustrate the ADA’s aim to “integrate [individuals with disabilities]
into the economic and social mainstream of American life.’” See PGA Tour, Inc. v. Martin, 532
U.S. 661, 675 (2001) (quotation omitted). If that were the rule, plaintiffs would have more
success bringing Title III actions against accommodations that are booked for travel, such as
hotels, than accommodations they spontaneously choose to enjoy, such as markets and stores.
Persons with disabilities are entitled to full and equal access to all public accommodations,
wherever they may be and at any point in time. Although the Constitution requires plaintiffs to
show a real and immediate threat of future injury, it does not require plaintiffs “to allege such
specifics as the precise dates and arrangements for [their] return to the [accommodation]” and
their “reasons for returning,” Nanni, 878 F.3d at 456—let alone why they might need to use the
restroom. See Appellee Br. at 15 (“[T]he Amended Complaint in fact makes . . . no allegations
regarding his intention to use the men’s restroom in either store.”). It is enough to allege an
intent to return to the area and an interest in visiting the accommodation in the future when it
becomes ADA-compliant. While the plaintiff must show more than a “some day” intent to
return to the accommodation, frequent visits and concrete plans to return to the geographic area
support a plausible inference of intent to return to the accommodation. See Lujan, 504 U.S. at
 No. 19-1106                          Mosley v. Kohl’s Dep’t Stores, Inc.                                        Page 9


564; Scherr, 703 F.3d at 1074 (finding more than a “some day” intent to return to the
accommodation where plaintiff planned to visit family in the area for an upcoming wedding);
Houston, 733 F.3d at 1340 (finding a “concrete and realistic plan” to return to the
accommodation where plaintiff stated that he would regularly return to the area and intended to
visit the store during some of those trips). We therefore do not require plaintiffs to provide a
definitive plan for returning to the accommodation itself to establish a threat of future injury.

         Nor do we require plaintiffs to have visited the accommodation more than once. That
would flout Title III’s requirement that plaintiffs not be asked “to engage in a futile gesture”
once they have actual notice of the barriers to access. 42 U.S.C. §§ 12188(a)(1); 12183(a);
D’Lil, 538 F.3d at 1037 (“We have explicitly not required ADA plaintiffs to engage in the ‘futile
gesture’ of visiting or returning to an inaccessible place of public accommodation in order to
satisfy the standing requirement.”). Title III does not require persons with disabilities to “subject
[themselves] to repeated instances of discrimination in order to invoke [its] remedial
framework.” Dudley v. Hannaford Bros. Co., 333 F.3d 299, 305 (1st Cir. 2003); Pickern v.
Holiday Quality Foods Inc., 293 F.3d 1133, 1136–37 (9th Cir. 2002) (“[O]nce a plaintiff has
actually become aware of discriminatory conditions existing at a public accommodation, and is
thereby deterred from visiting or patronizing that accommodation, the plaintiff has suffered an
injury.”); Steger, 228 F.3d at 892 (“[P]laintiffs need not engage in the ‘futile gesture’ of visiting
a building containing known barriers that the owner has no intention of remedying.”). One visit
is enough.4

         Mosley has sufficiently alleged a plausible intent to return to the stores in Northville and
Novi, Michigan. Although he is a resident of Arizona, he “has family and friends that reside in

         4Kohl’s    cites two unpublished Eleventh Circuit cases and several district court cases that apply a more
rigorous test. In Kennedy v. Solano, the Eleventh Circuit determined that the plaintiff failed to allege a plausible
imminent future injury because she visited the accommodation only once and did not provide a definitive time she
would return to the accommodation. 735 F. App’x 653, 655 (11th Cir. 2018) (per curiam). In Kennedy v. Beachside
Commercial Properties, LLC, another unpublished decision, the Eleventh Circuit again found lack of standing where
plaintiff had visited the accommodation only once and had no definitive plans to return to the accommodation. 732
F. App’x 817, 821–22 (11th Cir. 2018) (per curiam). However, in that case, the store had permanently closed, so it
would have been impossible to return. Id. at 822. We note that the Eleventh Circuit suggested in Houston that one
visit is sufficient as long as it is coupled with an intent to return to the accommodation. 733 F.3d at 1337 (“Houston
has been to the store in the past, he wants to return, and his frequent trips directly past the store render it likely that
he would do so were it not for the alleged ADA violations.”) (emphasis added).
 No. 19-1106                        Mosley v. Kohl’s Dep’t Stores, Inc.                                   Page 10


the Detroit area whom he tries to visit at least annually in the summers.” R. 7 (Am. Compl. at 3,
¶ 9) (Page ID #43). At the time of filing his amended complaint, he had also scheduled
upcoming visits as a traveling musician to “Flint, Detroit, and other areas in southeast Michigan”
in September and October 2018 to perform and attend shows at various venues. R. 7 (Am.
Compl. at 2–3, ¶¶ 8, 12) (Page ID #42–43).                  Mosley has alleged that he would visit the
Northville and Novi stores again on his trips to Michigan if they were modified to be
ADA-compliant. R. 7 (Am. Compl. at 3, ¶ 13) (Page ID #43).5 Specifically, he was planning to
visit his family in the Detroit area on November 11, 2018, and would have liked to visit the
stores at that time. Id. Taking Mosley’s allegations as true, we can infer a plausible intent to
return to the Northville and Novi stores based on his regular travel to the Detroit area, his
concrete plans to visit again to see family and perform, and his interest in visiting the Kohl’s
stores during his travel. Accordingly, Mosley has established injury-in-fact for purposes of
pleading and has standing to proceed with his claims.

                                             III. CONCLUSION

        Mosley has established an injury-in-fact that is traceable to Kohl’s and redressable by
declaratory judgment or an injunction. We therefore conclude that he has standing to pursue his
claims against Kohl’s, and we accordingly REVERSE the district court’s judgment dismissing
this action and REMAND for further proceedings.




        5Reference    to Google Maps suggests that Northville and Novi are each close to 15 miles away from the
northwestern edge of Detroit. A distance of close to 15 miles does not raise an inference of implausibility. See
Gaylor, 582 F. App’x at 578 (finding plausible intent to return to a shopping center that appears to be close to
12 miles away from where plaintiff regularly visits family); Houston, 733 F.3d at 1336 (finding plausible intent to
return to a supermarket 30 miles away because plaintiff regularly travels to that area); Daniels, 477 F. App’x at 127
(finding plausible intent to return to a market 20 miles from residence).
 No. 19-1106                  Mosley v. Kohl’s Dep’t Stores, Inc.                       Page 11


                                      _________________

                                           DISSENT
                                      _________________

       McKEAGUE, Circuit Judge, dissenting. You’re in Detroit. You’ve just flown two
thousand miles from your home in Arizona over deserts, mountains, and plains, trading them for
all the Motor City has to offer. Maybe you’re here to visit family, or maybe you’re doing
business. Either way, shopping is on the itinerary. The only question is, where do you stop?
A store you don’t have at home? A gift shop, for a souvenir?

       I doubt a Kohl’s store in a Detroit suburb was your answer. Nothing against Kohl’s, of
course—Southeast Michigan is the place to be for sensibly-priced clothing, footwear, jewelry,
home décor, and other department store classics thanks to Kohl’s, the nationwide retail chain.
There are over twenty stores within fifty miles of Detroit.             Check for yourself at
kohls.com/stores.

       But who plans on going to a suburban Kohl’s on a trip to Detroit? Daimeon Mosley,
apparently. Mosley says he plans to make the trek from his home in Maricopa County, Arizona,
to two Kohl’s stores thousands of miles away in Novi and Northville, Michigan. (Forget about
the eighteen Kohl’s locations in Maricopa County.) Mosley did visit the Novi and Northville
stores once in the past. We don’t know why. But we do know that Mosley, who is disabled,
alleges the stores’ bathrooms don’t comply with the Americans with Disabilities Act (ADA).

       So Mosley sued Kohl’s for prospective relief—that is, forward-looking relief to protect
against future injury, rather than backward-looking relief like money damages to make good on
past injury. Specifically, Mosley asked the district court for an injunction forcing the two
Michigan stores to update their bathrooms. The district court, however, dismissed Mosley’s suit
on the stores’ motion, finding it implausible that Mosley would return to these stores and thus
suffer any future injury that an injunction could protect him from. In other words, the district
court held Mosley lacked standing—the constitutional lock on all federal courthouse doors.

       If the stores’ bathrooms truly aren’t ADA-compliant, Kohl’s needs to fix that. That goes
without saying. But the majority, in reversing the district court’s decision, lets too many things
 No. 19-1106                   Mosley v. Kohl’s Dep’t Stores, Inc.                         Page 12


go without saying. The majority nearly effaces the constitutional mandate of standing for ADA
plaintiffs, who can now plead almost nothing about future injury yet still invoke a federal court’s
jurisdiction. It’s discount standing. And while 20% off works for Kohl’s, it doesn’t work for the
Constitution. I would instead affirm the district court.

                                                  I

       Let’s start with the basics. When requesting injunctive relief, a plaintiff must allege a
“real and immediate” threat of future injury to satisfy the Constitution’s standing requirement.
City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983). A plaintiff’s allegations need only
plausibly suggest such future injury if the defendant mounts a facial rather than factual attack on
the plaintiff’s complaint. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); United States v.
Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). This isn’t a high bar, especially where, as here, much
of the information that would establish standing is within the plaintiff’s control. We even draw
all reasonable inferences in favor of the plaintiff. Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th
Cir. 2007). But it’s not enough to simply parrot the law in a complaint, Iqbal, 556 U.S. at 678,
or “couch” legal conclusions as factual allegations, Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). The facts, and only the facts,
must plausibly suggest future injury. See Iqbal, 556 U.S. at 678.

       As the majority notes, we’ve explained before how all this translates to ADA cases like
Mosley’s. In Gaylor v. Hamilton Crossing CMBS, we held that a plaintiff “demonstrates the
requisite threat of future injury where he establishes (1) a plausible intent to return to the
noncompliant accommodation or (2) that he would return, but is deterred from visiting the
noncompliant accommodation because of the alleged accessibility barriers.” 582 F. App’x 576,
580 (6th Cir. 2014). We found there that Gaylor, a White County, Georgia resident, plausibly
alleged he would return to the defendant store in Chattanooga, Tennessee (some one hundred
forty miles away). Id. at 580; Amended Complaint at 2, Gaylor v. Hamilton Crossing CMBS,
LLC, No. 1:12-CV-86, 2013 WL 12099070 (E.D. Tenn. Jan. 30, 2013). But, importantly, we
didn’t simply credit “Gaylor’s allegations of intent and desire to return.” Gaylor, 582 F. App’x
at 580. We instead found those allegations plausible in light of five facts: (1) his past visits to
Chattanooga; (2) his “numerous” past visits to the store; (3) his past injuries caused by the store’s
 No. 19-1106                        Mosley v. Kohl’s Dep’t Stores, Inc.                                    Page 13


ADA-noncompliance; (4) his explanations of why he regularly visits Chattanooga and the
specific shopping center the store is in; and (5) his plan to visit the store again on an upcoming
trip. Id. at 580–81.

         Other courts have also found these facts relevant in applying their Gaylor analogues.
Their decisions show that courts consider three non-exhaustive factors when assessing the
plausibility of future injury: (1) the distance between the plaintiff’s residence and the
accommodation;1 (2) the frequency of the plaintiff’s past visits both to the area where the
accommodation is located and to the accommodation itself;2 and (3) the definiteness of the
plaintiff’s plan to return to the accommodation in the future, including reasons for both making a
return trip and visiting the accommodation.3 See, e.g., Harris v. Stonecrest Care Auto Ctr., LLC,
472 F. Supp. 2d 1208, 1216 (S.D. Cal. 2007) (reciting virtually the same factors). The Second
Circuit’s decision in Camarillo v. Carrols Corp. provides a brief illustration. 518 F.3d 153 (2d
Cir. 2008). In that case, although Camarillo didn’t allege plans to return to the defendants’
restaurants in the future, see id. at 155, she had standing because it was “reasonable to infer,
based on the past frequency of her visits and the proximity of defendants’ restaurants to her
home,” that she intended to return to the restaurants and would suffer future injury, id. at 158.

         Why set aside this collective “judicial experience and common sense”? Iqbal, 556 U.S.
at 679. Rather than crafting a new test out of whole cloth as the majority does (more on that
later), I would apply these factors just as our circuit and every other circuit to address standing in

         1Kennedy   v. Solano, 735 F. App’x 653, 655 (11th Cir. 2018) (plaintiff living nearly two hundred miles
away from the accommodation did not have standing); Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447, 456–57
(4th Cir. 2017) (plaintiff had standing despite living forty miles from the accommodation); Houston v. Marod
Supermarkets, Inc., 733 F.3d 1323, 1340 (11th Cir. 2013) (plaintiff living about thirty miles away from the
accommodation had standing); Daniels v. Arcade, L.P., 477 F. App’x 125, 130 (4th Cir. 2012) (plaintiff had
standing as he “resides in relatively close proximity to the [accommodation]”).
         2Kennedy,  735 F. App’x at 655 (plaintiff “had only patronized the café once” and did not have standing);
D’Lil v. Best Western Encina Lodge & Suites, 538 F.3d 1031, 1037–38 (9th Cir. 2008) (plaintiff who testified to
“the regularity with which she visited the city before, during and after her stay at the Best Western Encina” had
standing).
          3Houston, 733 F.3d at 1340 (plaintiff had standing because, in addition to living near the defendant store,
he “visits his lawyer’s offices near the [store] on a frequent basis and . . . wants to visit the store.”); Scherr v.
Marriott Int’l, Inc., 703 F.3d 1069, 1074–75 (7th Cir. 2013) (plaintiff had standing where her relatives lived near the
defendant hotel, and she would have stayed at the hotel for a relative’s upcoming wedding); D’Lil, 538 F.3d at 1039
(plaintiff had standing as she “gave detailed reasons as to why she would prefer to stay at the Best Western Encina
during her regular visits . . . if it were made accessible including the hotel’s style, price, and location”).
 No. 19-1106                    Mosley v. Kohl’s Dep’t Stores, Inc.                          Page 14


this context has.    And a common-sense application of the factors shows Mosley doesn’t
sufficiently allege a likelihood of future injury.

       First, Mosley lives nearly two thousand miles away from the Novi and Northville stores.
That fact weighs heavily against his standing. The majority hasn’t found a case involving such
geographic remoteness, and neither have I. Moreover, the cases that do mention remoteness tend
to involve much shorter distances or, at most, neighboring states. See Kennedy v. Solano, 735 F.
App’x 653, 655 (11th Cir. 2018) (considering nearly two hundred miles remote and holding the
plaintiff lacked standing); Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447, 456–57 (4th Cir.
2017) (noting a distance of forty miles was not “fatal” to standing when considering other
factors); see also Scherr v. Marriott Int’l, Inc., 703 F.3d 1069, 1074–75 (7th Cir. 2013) (holding
an Illinois plaintiff had standing to sue a defendant in Overland Park, Kansas, just over the
Missouri border).

       Second, Mosley visited the stores only once in the past. While the majority is correct that
a plaintiff isn’t required to make repeat visits, the fact that he has made infrequent past visits cuts
against the plausibility of his claim of prospective injury. See Kennedy, 735 F. App’x at 655; cf.
Gaylor, 582 F. App’x at 580 (plaintiff alleged “that he has visited and attempted to patronize [the
defendant] store ‘numerous times’”).

       Third, although Mosley alleges he plans to return to “the Detroit area” in the future, his
allegations don’t plausibly suggest he would return specifically to the Kohl’s stores in Novi and
Northville. This one requires a bit of unpacking, but it’s not too complicated.

       Let’s take Mosley’s allegation that he “would return” to the stores but is “deterred” from
doing so first. The majority seizes on it. The allegation, however, is a legal conclusion couched
as a factual allegation. See Papasan v. Allain, 478 U.S. 265, 286 (1986). It perfectly tracks
Gaylor’s language: a plaintiff has standing if “he would return, but is deterred from visiting the
noncompliant accommodation because of the alleged accessibility barriers.” 582 F. App’x at
580. Such “formulaic recitation[s]” of a cause of action are ignored as legal conclusions. Iqbal,
556 U.S. at 681 (quotation omitted); see Crugher v. Prelesnik, 761 F.3d 610, 617 (6th Cir. 2014)
(“[A]lthough conditions of a person’s mind may be alleged generally, the plaintiff still must
 No. 19-1106                   Mosley v. Kohl’s Dep’t Stores, Inc.                         Page 15


plead facts about the defendant’s mental state, which, accepted as true, make the state-of-mind
allegation plausible on its face.” (quotation omitted)). That’s no doubt why in Gaylor we
ignored the plaintiff’s conclusory allegations of intent and desire to return to the defendant store,
focusing instead on his factual allegations. See 582 F. App’x at 580. So Mosley’s “intent to
return” allegation doesn’t get the job done here, either.

       Next, and most importantly, Mosley doesn’t allege any facts explaining his purported
desire to return to Kohl’s. A claimed intent to return to an accommodation is plausible when a
plaintiff explains why he wants to return. See, e.g., Gaylor, 582 F. App’x at 578, 580–81
(plaintiff explained why he “enjoys visiting the shopping center in which [the accommodation] is
located” and alleged detailed plans to return there “to utilize the goods and services offered
thereon”); D’Lil v. Best Western Encina Lodge & Suites, 538 F.3d 1031, 1039 (9th Cir. 2008)
(plaintiff “gave detailed reasons as to why she would prefer to stay at the Best Western Encina
during her regular visits . . . if it were made accessible including the hotel’s style, price, and
location”). Even the majority requires plaintiffs to show “an interest in the accommodation.”
But Mosley never alleges an interest in Kohl’s in his complaint. He doesn’t allege that he likes
to shop there for their reasonably-priced clothing, for instance. Nor does he allege why he
prefers Kohl’s over Target, T.J. Maxx, Marshall’s, or similar retailers with a large presence in
Southeast Michigan. These are just examples. The point is, Mosley fails to allege a reason for
going to Kohl’s at all.

       Relatedly, Mosley doesn’t allege why he wants to return to the Kohl’s locations in Novi
and Northville specifically. Are they near stores he frequents? Do they have excellent customer
service? Mosley doesn’t say. Again, this cuts against Mosley’s claimed intent to return. See
Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1336 (11th Cir. 2013) (noting a plaintiff
who “live[s] hundreds of miles away from the store with no particular reason to return” may not
have standing); cf. Gaylor, 582 F. App’x at 578, 580–81; D’Lil, 538 F.3d at 1039. The majority
suggests a convenience rationale: the stores are only fifteen miles from the northwestern edge of
Detroit. But that doesn’t answer the question “Why Kohl’s?” or explain why Mosley would be
around Novi and Northville in the first place. Only Mosley could explain that, and all he says is
that he plans to be in “the Detroit area”—whatever that means. Metro Detroit encompasses some
 No. 19-1106                       Mosley v. Kohl’s Dep’t Stores, Inc.                    Page 16


four to six thousand square miles, depending on who you ask. Novi and Northville are thirty-
three square miles combined—less than 1% of Metro Detroit—thirty miles from downtown
Detroit by car and over sixty miles from the furthest edges of Metro Detroit. Close enough,
according to the majority. Nor does the majority address all the other Kohl’s locations closer to
Detroit, the airport, and major roads like I-75 and US 23. Why would Mosley bypass them all to
go to the Novi and Northville stores? That it’s conceivable he would do so isn’t enough; it must
be plausible. Twombly, 550 U.S. at 562–63 (abrogating Conley v. Gibson, 355 U.S. 41 (1957)).
And don’t forget: if it’s convenience Mosley’s after, there are eighteen Kohl’s stores in his home
county in Arizona.

          All that to say, it’s not plausible that Mosley would return to the Novi and Northville
stores simply because he’s planning to be in “the Detroit area” and had visited the stores once
before.

          One more thing. We expect parties to be honest with us, whether it’s argument, briefing,
or pleading. When parties hide the ball, it only arouses our suspicions. Mosley’s threadbare
complaint should at least raise doubts—doubts about why he would come back to Novi and
Northville just to go to Kohl’s.

          Mosley could have cleared up these doubts by levelling with us: he’s apparently an ADA
tester, a person with a disability who tests public accommodations for their ADA compliance.
According to Kohl’s, Mosley has filed over one hundred eighty ADA lawsuits, most of them in
Arizona, but a handful in Colorado and four in Michigan. Appellee Br. at 3–4. “Tester
motivation,” had it been pled, might make it more plausible that Mosley would return to the Novi
and Northville stores. After all, if Mosley tests ADA compliance for a living, and he tested the
stores once before, it’s possible that he’d return to test again. Some courts hold tester motivation
is irrelevant to standing. See, e.g., Civil Rights Educ. & Enf’t Ctr. v. Hosp. Props. Tr., 867 F.3d
1093, 1102 (9th Cir. 2017). Other courts have found tester status can weigh in favor of standing.
See, e.g., Houston, 733 F.3d at 1340. No matter—whichever view is right, Mosley doesn’t
allege he intends to return to the Novi and Northville stores to test their ADA compliance, so
“tester standing” isn’t in play.
 No. 19-1106                   Mosley v. Kohl’s Dep’t Stores, Inc.                           Page 17


                                                  II

        That brings me to the majority’s new test. Purporting to synthesize Gaylor and other
decisions, the majority holds that an intent to return to an accommodation can be inferred—
without proximity to home, multiple past visits, or a “definitive plan for returning”—“[o]nce a
plaintiff has established more than a ‘some day’ intent to return to the geographic area and an
interest in the accommodation.”

        To start, I question whether it’s appropriate to “fossilize” a plausibility inference like this
in the first place, given the Supreme Court has told us that assessing plausibility is “a context-
specific task that requires the reviewing court to draw on its judicial experience and common
sense.” Iqbal, 556 U.S. at 679. We haven’t relied on new tests when confronted with similar
standards in the past. Take Vandiver v. Prison Health Services, Inc., for example. 727 F.3d 580
(6th Cir. 2013) (Moore, J.). There, we relied on “judicial experience and common sense” in
holding a prisoner-plaintiff was under “imminent danger of serious physical injury” “due to a
failure to treat a chronic illness or condition.” Id. at 585, 587 (quotations omitted). We found
factors such as present denial of medical treatment and past incidents of maltreatment were
indicative of imminent danger. See id. at 587–88. The facts spoke for themselves there. They
do not here. See Nanni, 878 F.3d at 457 (“In sum, the facts of each case control the plausibility
analysis.”).

        More importantly, the majority’s new test runs afoul of Lujan v. Defenders of Wildlife,
504 U.S. 555 (1992). Consider two points from Lujan. First, the Court emphasized that mere
“profession of an intent to return to the places” one has visited before is “not enough” to show
prospective injury stemming from those places. Id. at 564 (cleaned up). “Such ‘some day’
intentions—without any description of concrete plans, or indeed even any specification of when
the some day will be—do not support a finding of [standing.]” Id. Second, the Court rejected
two proposed “nexus” tests for environmental standing. The “ecosystem nexus” test would have
bestowed standing on “any person who uses any part of a ‘contiguous ecosystem’ adversely
affected by” a challenged activity regardless of geographic remoteness. Id. at 565. The Court
explained this approach “is inconsistent with [National Wildlife Federation,] which held that a
plaintiff claiming injury from environmental damage must use the area affected by the
 No. 19-1106                   Mosley v. Kohl’s Dep’t Stores, Inc.                         Page 18


challenged activity and not an area roughly ‘in the vicinity’ of it.” Id. at 565–66 (citing Lujan v.
Nat’l Wildlife Fed’n, 497 U.S. 871, 887–89 (1990)). The other rejected nexus test, the “animal”
or “vocational nexus,” would have allowed “anyone who has an interest in studying or seeing
endangered animals” to sue over wrongdoing affecting those animals. Id. at 566.

       The majority sneaks the nexus tests rejected in Lujan into Gaylor’s “intent to return”
standard. Under the majority’s brand of judicial alchemy, a court can transmute “some day”
intentions to return to an ADA-noncompliant accommodation into a sufficiently concrete plan
using (1) concrete plans to return to “the vicinity” of the accommodation (the “ecosystem
nexus”) and (2) an “interest” in the accommodation (the “animal” or “vocational nexus”). Lujan
forbids this sort of mental gymnastics. See id. at 566 (“Standing is not an ingenious academic
exercise in the conceivable . . . .” (quotation omitted)). Instead, a plaintiff must plausibly allege
a concrete plan to return to the specific location complained of—not just the “geographic area,”
or the area plus an “interest” in the specific location. See id. at 564–65.

       And we ought to judge such allegations using the three factors all courts use:
(1) proximity to home; (2) past visits to the accommodation; and (3) definiteness of plans to visit
the accommodation in the future. The majority acknowledges these are the factors courts
consider but whittles them down to nothing. If a plaintiff “does not live near the accommodation
at issue,” we consider other things, says the majority. “One visit is enough,” says the majority.
Plaintiffs need not “provide a definitive plan for returning to the accommodation,” says the
majority. What’s left?

       Let’s assume I’m wrong about all that, though. Assume the Supreme Court would have
ruled in favor of the Lujan plaintiffs if they had only thought to combine their nexus tests. And
assume the majority’s new test is better than the factors judicial experience has generated.
Mosley’s allegations still aren’t enough. As I explained before, Mosley doesn’t allege he has an
“interest” in Kohl’s, let alone the two suburban locations he’s suing. He alleges only a legal
conclusion—that he “would” return but is “deterred” from doing so. The majority accepts that as
fact. It’s not. The only relevant facts are that Mosley visits “the Detroit area” and visited two
Kohl’s stores outside Detroit once in the past. But think about a department store you’ve visited
 No. 19-1106                   Mosley v. Kohl’s Dep’t Stores, Inc.                        Page 19


only once on a trip, if you can remember. Is that a store you still have an interest in? No, is the
only plausible answer. That should be the beginning and end of this case.

                                                III

       This is a case about many things. On one side, it’s about two men’s bathrooms at Kohl’s
stores in Novi and Northville, Michigan, and whether Mosley should have to pay a $400 fee to
file a new complaint properly alleging his standing to sue those stores. But on the other side, it’s
about plausibility pleading and constitutional standing. These concepts, when combined, are
how we police the boundaries of our jurisdiction at the inception of a case. The majority, in
crafting a not-so-perfectly-tailored test to fit Mosley’s inartfully-pled complaint, simply ignores
them. I can’t, so I dissent.